     Case: 1:21-cv-01606 Document #: 11 Filed: 04/16/21 Page 1 of 2 PageID #:55



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


Glen Ammons,                             )
                                         )
       Plaintiff,                        )
                                         )
       v.                                )       No. 1:21-cv-01606
                                         )
Unifin, Inc., an Illinois corporation,   )       Judge Alonso
LVNV Funding, LLC, a Delaware            )
limited liability company, and           )
Resurgent Capital Services, LP, a        )
Delaware limited partnership,            )
                                         )
       Defendants.                       )


                             NOTICE OF VOLUNTARY
                           DISMISSAL WITH PREJUDICE

       Plaintiff, pursuant to settlement and F.R.C.P. Rule 41, hereby voluntarily

dismisses his claims against the Defendants, with prejudice.

Dated: April 16, 2021

/s/ David J. Philipps_______
One of Plaintiff's Attorneys

David J. Philipps (Ill. Bar No. 06196285)
Mary E. Philipps (Ill. Bar No. 06197113)
Philipps & Philipps, Ltd.
9760 S. Roberts Road
Suite One
Palos Hills, Illinois 60465




                                             1
     Case: 1:21-cv-01606 Document #: 11 Filed: 04/16/21 Page 2 of 2 PageID #:56



                              CERTIFICATE OF SERVICE

       I hereby certify that on April 16, 2021, a copy of the foregoing Notice of
Voluntary Dismissal with Prejudice was filed electronically. Notice of this filing will be
sent to the following parties by U.S. Mail, first class postage pre-paid, on April 16, 2021.

LVNV Funding, LLC and
Resurgent Capital Services, LP
c/o Wesley Boyd, Corporate Counsel
55 Beattie Place
Suite 400
Greenville, South Carolina 29601

Unifin, Inc.
c/o Incorp Services, Inc., as registered agent
901 South 2nd Street
Suite 201
Springfield, Illinois 62704

/s/ David J. Philipps__________

David J. Philipps (Ill. Bar No. 06196285)
Philipps & Philipps, Ltd.
9760 South Roberts Road
Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)
davephilipps@aol.com




                                             2
